— Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed petitioner’s application seeking a writ of prohibition. In our view, respondent was acting within his lawful authority in ordering disclosure of the jointly filed tax returns of peti*971tioner and her husband, who is a party to the Family Court support proceeding (see, Family Ct Act § 439 [c]; Benson v Benson, 108 Misc 2d 892, 894). (Appeal from judgment of Supreme Court, Herkimer County, O’Donnell, J. — art 78.) Present—Dillon, P. J., Callahan, Doerr, Green and Davis, JJ.